Citation Nr: 9910141	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-13 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
sinus disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

The veteran testified that his service-connected right knee 
gave way causing a tear of the left knee ligaments.  He has 
not been asked for medical records surrounding the claimed 
injury.  These should be requested to confirm the claimed 
injury and resultant disability.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  

This Regional Office issued an unacceptable version of the 
cover letter of the supplemental statement of the case.  The 
cover letter must inform him that if there are additional 
issues, he must respond to the supplemental statement of the 
case.  Any version of the cover letter that is not authorized 
by the Board is unacceptable.  It appears that this Regional 
Office uses a cover letter that was generated by another RO 
as part of an automated program.  Whatever the source, the 
cover letter contains inaccurate information.  Compounding 
the problem are the likelihood of inadequate and or untimely 
substantive appeals.  The case is remanded for the following:

1.  The RO shall review the file.  The RO 
shall issue a correct supplemental 
statement of the case.  (The cover letter 
currently used by the RO is 
unacceptable.)  The RO shall identify 
each rating decision on appeal, the date 
of the notice of disagreement of each 
issue and the date of the statement of 
the case or supplemental statement of the 
case and the date of the substantive 
appeal of each issue.  The veteran shall 
be provided the law and regulations 
regarding timeliness of a notice of 
disagreement and timeliness of a 
substantive appeal.  

2.  In regard to the left knee issue, the 
veteran is informed that if he has 
competent evidence linking the disorder 
to service or a service-connected 
disability, he must submit that evidence 
directly to the regional office.  The 
veteran is under an obligation to submit 
evidence of a well grounded claim.  His 
failure to submit such evidence may 
result in a denial.

3.  In regard to the right knee, assuming 
there is a timely appeal, the RO should 
explain why separate evaluations are not 
warranted based on limitation of motion 
and instability.

4.  The Board reserves the right to 
dismiss any issue that is not the subject 
of a timely or adequate substantive 
appeal.  The veteran is at liberty to 
address whether his appeals are timely or 
adequate.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


